Citation Nr: 1744507	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating for nonobstructive coronary artery disease in excess of 10 percent prior to May 30, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is associated with the claims file.  

The claim was previously before the Board in May 2016 and was remanded for additional development. 

In an August 2011 statement, the Veteran requested that his service-connected nonobstructive coronary artery disease be amended to coronary artery disease with ischemia.  The Board will address this issue below.  


FINDINGS OF FACT

1.  For the period prior to May 30, 2015, the Veteran's nonobstructive coronary artery disease was manifested by a workload of approximately 10 METs that resulted in dyspnea, fatigue, angina, dizziness, and continuous medication was required.

2.  For the period after May 30, 2015, the Veteran's nonobstructive coronary artery disease was manifested by a workload of greater than 5 METs, but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, and with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.



CONCLUSIONS OF LAW

1.  For the period prior to May 30, 2015, the criteria for a disability rating in excess of 10 percent for the service-connected coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  

2.  For the period after May 30, 2015, the criteria for a disability rating in excess of 30 percent for the service-connected coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2.  

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for nonobstructive coronary artery disease.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA satisfied its duty to assist as the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in May 2016 to obtain outstanding medical records.  In May2016, the Veteran was contacted regarding private treatment records and in June 2016, private treatment records were associated with the claims file.  In July 2016, VA treatment records were associated with the claims file.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board will proceed with appellate review of the claim.  

Analysis

The Veteran contends that his nonobstructive coronary artery disease causes more severe symptomatology than that contemplated by the currently assigned disability rating of 10 percent prior to May 30, 2015, and 30 percent thereafter.

Preliminarily, in August 2011, the Veteran submitted a statement requesting that his service-connected nonobstructive coronary artery disease be amended to coronary artery disease with ischemia.  The Board notes that it has evaluated the Veteran's service-connected nonobstructive coronary artery disease under all applicable diagnostic criteria and principles and, in reviewing the claim, has considered all lay and medical evidence of record, to include records addressing any ischemia, obstruction of the heart, and resulting symptoms and impairment thereof.  The Board's findings for an increased rating are addressed below. 

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Nonobstructive coronary artery disease is evaluated under Diagnostic Code 7005 of the rating schedule.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 10 percent rating requires a workload of greater than 7 METs, but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. § 4.100.

Period prior to May 30, 2015

Having reviewed the record, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the period prior to May 30, 2015.  The record generally shows that the Veteran's coronary artery disease was manifested by a workload of approximately 10 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, and continuous medication was required.

In a September 2010 VA examination, the Veteran reported some fatigue, rare dizziness, and no syncope.  An October 2010 VA record documented a negative ETT at good functional capacity with a reading of 10.1 METs. 

A September 2011 VA examination noted dyspnea on exertion, a right bundle branch block, and a LVEF of 63 percent from an October 2010 echocardiogram.  The examiner found continuous medications were not required for management of the disease, no congestive heart failure, and no evidence of hypertrophy or dilatation.  The examiner cited to the October 2010 exercise stress test reading of 10.1 METs.

November 2011 private treatment records documented a negative exercise stress test electrically for ischemia and clinically for angina, negative results for cardiac arrhythmia, and excellent exercise tolerance.  An exercise myoview perfusion imaging study found normal left ventricular systolic function with a calculated LVEF of 66 percent with no wall motion abnormalities.  

A May 2012 VA treatment record noted that the Veteran's coronary artery disease was stable, that the Veteran was on aspirin, and that dyspnea on exertion was stable with a normal ejection fraction on echo.  

A February 2013 report noted that the Veteran started a stress test on the treadmill, but had to stop after complaining of leg pain.  A lexiscan stress test was completed and found no arrhythmias, no chest pain, no symptoms, and no electrocardiogram findings suggestive of ischemia.  It was noted that heart size was visually normal, with LVEF of 63 percent at rest and 78 percent post stress.  During the April 2016 hearing, the Veteran's spouse testified that the Veteran also experienced shortness of breath during the treadmill stress test.  

A March 2013 VA examination found continuous medications were not required for management of the disease and noted that there was no evidence of hypertrophy or dilatation.  The examiner cited to the February 2013 exercise stress test reading of 10.4 METs and the February 2013 LVEF of 63 percent at rest and 78 percent post stress.

A March 2014 private treatment record noted an estimated LVEF of 55 percent based on a left ventriculography.  The Veteran's private cardiologist, Dr. R.S., found a 50 percent stenosis in the mid right coronary artery, but determined that there was no flow restriction.  An October 2014 VA treatment record notes that the Veteran reported that his coronary artery disease was getting worse because his treating cardiologist found a 50 percent blockage; he also reported that his cardiologist just ordered him to continue taking medication for his heart after discovery of the blockage.  Subsequently, a VA physician noted that the Veteran's chart was reviewed, that an extensive cardiac evaluation had been previously performed in 2013, and that no additional evaluation or follow-up was necessary.  

The Veteran has also provided lay statements.  In an August 2013 statement, the Veteran reported taking continuous medications for his coronary artery disease, shortness of breath, fatigue upon exertion, and a right bundle branch block.  During the November 2015 hearing, the Veteran's spouse testified that a 50 percent stenosis of the heart was discovered in March 2014 (which was previously 40 percent in November 2008) and that the Veteran's history of stress tests indicated a worsening of symptoms because the Veteran's ability to stay on the treadmill decreased over time.  She asserted that the February 2013 stress test was inadequate because the examiner did not notate that the Veteran could not complete the test due to shortness of breath and, instead, notated that the treadmill test was not completed due to leg pain.  

With respect to the Veteran and his spouse's assertion that the February 2013 stress test was inadequate, the Board finds that remand for an additional examination is not warranted.  Though the treadmill stress test was not completed, the February 2013 imaging reported noted that a lexiscan stress test was completed in lieu of the treadmill test.  See also 38 C.F.R. § 4.104, Note (2) (specifying that when METs level is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner may be used).  Additionally, the February 2013 lexiscan stress test results are generally consistent with the other stress tests of record, particularly with respect to left ventricular ejection fraction.  

To the extent that the Veteran and his spouse testified in November 2015 to having medical expertise (paramedic training and/or nursing background) and have, in part, based their contention for an increased rating on this, the Board finds that the findings from VA examiners, VA providers, and private treating physicians are more probative because they have provided clinical examinations and have specific expertise in observing and determining the Veteran's resulting functional impairment and symptoms.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (specifying that it is the duty of the Board to assess the credibility and weight to be given to evidence, including medical evidence).  

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the period prior to May 30, 2015 because the evidence did not show that the Veteran's coronary artery disease meets the 60 percent criteria of Diagnostic Code 7005.  

For the period prior to May 30, 2015, the Veteran reported dyspnea, fatigue, and angina.  The evidence shows that his coronary artery disease resulted in a workload of approximately 10 METs and LVEF readings generally varied from 55 percent to 78 percent.  There was no evidence of was no evidence of a workload of greater than 5 METs, but less than or equal to 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, and no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  As such, the Veteran's symptoms are more nearly approximated by the 10 percent criteria of Diagnostic Code 7005.

Accordingly, an initial rating in excess of 10 percent for the period prior to May 30, 2015 is denied.  

Period after May 30, 2015

Having reviewed the record, the Board finds that a disability rating in excess of 30 percent is not warranted for the period after May 30, 2015.  The record generally shows that the Veteran's nonobstructive coronary artery disease was manifested by a workload of greater than 5 METs but not greater than 7 METs, that resulted in dyspnea, fatigue, angina, dizziness, or syncope, and with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A May 2015 echocardiogram report noted moderate concentric left ventricular hypertrophy, left atrial dilatation, and LVEF of 59 percent. 

A September 2015 VA treatment record documented occasional external shortness of breath and noted that the electrocardiogram was essentially unchanged with a good ejection fraction of 56 percent.  

In a December 2015 private treatment record, the Veteran reported worsening shortness of breath, fatigue, dyspnea on exertion, occasional chest pain, asymptomatic, decline in the amount of activity he was able to tolerate, and occasionally feels elevated heart rate but asymptomatic with palpitations.  An estimated LVEF of 55 percent was observed.  Later that month, a December 2015 echocardiography reported documented an estimated LVEF of 60 percent with preserved left ventricular systolic function, mild concentric left ventricular hypertrophy, and normal chamber sizes.  

In January 2016, the Veteran submitted a disability benefits questionnaire (DBQ) completed by a private treating provider.  The DBQ noted chest pain, shortness of breath with exertion, fatigue, angina, and a 50 percent occlusion of the right coronary artery.  The provider noted the following: continuous medication was required, evidence of hypertrophy per the December 2015 echocardiogram, LVEF of 60 percent with normal wall motion and mild hypertrophy, right bundle branch block, no evidence of dilatation, no history of congestive heart failure, and no hospitalizations.  Finally, the provider found a level of 5 to 7 METs with dyspnea and fatigue from an interview-based METs test. 

An April 2016 private treatment record noted that the Veteran hit his chest while skiing and was experiencing terrible pain.  The Veteran reported an episode of irregular heart rate for several days, more wheezing, episodic dizziness, shortness of breath, and using his inhaler more often.  There was no noted angina chest pain or swelling.  The physician noted that the CT scan was negative for PE and was likely all trauma.  

A December 2016 VA treatment record noted that the Veteran's coronary artery disease was mostly asymptomatic.  The record further stated that his cardiologists did not feel that the Veteran was cardiogenic but, rather, suggested a possible pulmonary relationship; however, it was noted that a prior pulmonary functioning test was normal.  

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the period after May 30, 2015 because the evidence did not show that the Veteran's coronary artery disease meets the criteria for the 60 percent criteria of Diagnostic Code 7005.  For the period after May 30, 2015, the Veteran's coronary artery disease resulted in a level of 5 to 7 METs with dyspnea and fatigue, with evidence of hypertrophy and dilatation on echocardiogram.  The evidence did not show that his coronary artery disease resulted in one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  

As such, the Veteran's symptoms are more nearly approximated by the 30 percent criteria of Diagnostic Code 7005.  A disability rating in excess of 30 percent for the period after May 30, 2015 is denied.  

Extraschedular Consideration

The Veteran has asserted entitlement to an increased rating on an extraschedular basis.  During the November 2015 hearing, the Veteran and his spouse asserted that the current rating criteria did not adequately contemplate the Veteran's level of disability.  Specifically, they stated that the usage of stress tests and METs levels did not adequately portray the severity of the Veteran's coronary artery disease because the primary impairment of the Veteran's coronary artery disease was due to a 50 percent blockage of the right coronary artery.  

The Board has considered whether the Veteran is entitled to an increased rating on an extra-schedular basis.  38 C.F.R. § 3.321 (2016).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected coronary artery disease is inadequate.  A comparison between the severity and symptomatology of the Veteran's coronary artery disease with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes the Veteran and his spouse's assertion that the Veteran's 50 percent blockage of the right coronary artery is not contemplated by the rating schedule.  However, as noted above, the blockage ultimately results in dyspnea, angina, fatigue, and occasional dizziness, which are already contemplated by the current rating and are expressly enumerated in Diagnostic Code 7005.  The Veteran reported in October 2014 that after the 50 percent blockage was found, his treating cardiologist only ordered him to continue taking medication for his heart.  Additionally, in March 2014, the Veteran's private cardiologist noted that after a 50 percent stenosis was discovered, a flow wire was placed and the fractional flow reserve in the right coronary artery was 0.85, indicating that there was no flow restriction.  Further, there is no indication that the Veteran's coronary artery disease presents resulted in marked interference with employment or frequent periods of hospitalization.  Finally, though the Veteran testified during the November 2015 hearing that his coronary artery disease affected his former work as a bailiff, a December 2016 VA treatment record indicates that the Veteran currently retains employment as a deputy sheriff.  The January 2016 DBQ noted that the Veteran's coronary artery disease did not result in any hospitalizations.  

The Board finds that the rating schedule adequately evaluates the Veteran's disability and this case does not present with such an exceptional or unusual disability picture with factors such as marked interference with employment or frequent periods of hospitalization.   For these reasons, referral of the claim to Under Secretary for Benefits or the Director of the Compensation and Pension Service for a decision on entitlement to an increased rating on an extra-schedular basis is not warranted.  

Further, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities, to include nonobstructive coronary artery disease, anxiety disorder, and diabetes mellitus.  However, he has not alleged that his service-connected disabilities combine to result in additional disability or symptomatology with respect to the disability being decided herein.  Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R.§ 3.321(b)(1) is not warranted.

Finally, the Board notes that the Veteran presented testimony during November 2015 hearing that his coronary artery disease impacted his ability to work as a bailiff.  However, the Veteran also testified that he currently works as a police officer.  As such, the Board finds that claim for entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by the record.  



ORDER

Entitlement to an initial disability rating in excess of 10 percent for the period prior to May 30, 2015 for nonobstructive coronary artery disease is denied.

Entitlement to a disability rating in excess of 30 percent for the after May 30, 2015 for nonobstructive coronary artery disease is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


